Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

2.	Authorization for this examiner’s amendment was given in an interview with Applicant’s attorney Mr. Robert M. Asher on 11/02/2021.

The application has been amended as follows: 

1. 	(Original) An intelligent interface responsive to text messages, each having a source phone number, message content and a destination number, the interface comprising:

an IP network interface associated with a plurality of client establishment phone numbers, wherein the IP network interface is configured to receive a request including at least the following data 

a reply generator wherein the reply includes the source phone number as a destination, the one of the client establishment phone numbers as a source and a generated response, wherein a session between the source phone number and the one of the client establishment phone numbers includes a series of requests and replies; and

a third party application interface configured to communicate with the one of the client establishments responsive to the session.

2. 	(Currently amended) The intelligent interface of claim 1 wherein the third party application interface is configured to communicate a paid order through the IP network interface to the one of the client establishments responsive to a session that takes an order from the source phone number.

3. 	(Previously amended) The intelligent interface of claim 1 further comprising:
a first vectorizer;
a memory for storing a serialized intent file created by the first vectorizer;
an intent classifier connected to receive the message content from the IP network interface and to determine, based on the message content, one intent from the serialized intent file; and
a response generator that creates the generated response to the one intent.



5. 	(Original) The intelligent interface of claim 3 wherein the intent classifier is responsive to message content including a purchase receipt image to determine an intent corresponding to a loyalty program.

6.         (Currently amended)  A method for centrally responding to text messages addressed to any of a plurality of client establishment phone numbers, each text message having a source phone number, message content and destination phone number, the method comprising:
(a)        receiving a request over an IP network including the source phone number, the destination phone number and the message content from one   of the text messages, wherein the destination phone number is one of the client establishment phone numbers;
(b)       generating a response message content in response to the message content;
(c)        transmitting a reply over the IP network including the source phone number as a destination, the one of the client establishment phone numbers as a source and the response message content;
(d)       repeating steps (a) through (c) so as to conduct a messaging session; and
(e)        communicating via a third-party application interface with the one of the client establishments responsive to the messaging session.

7. 	(Original) The method of claim 6, wherein the client establishment phone number corresponds to a landline.

8. 	(Original) The method of claim 6 wherein the message content of at least one of the requests in the session includes order information and the act of generating is further responsive to an ordering app.

9.	 (Original) The method of claim 8 further comprising generating message content including a web payment URI.

10. 	(Original) The method of claim 9 wherein the act of communicating comprises sending a paid order through the IP network to the one of the client establishments.

11. 	(Original) The method of claim 6 further comprising receiving a text message over a cellular network and converting the text message to the request that is received over the IP network.

12. 	(Original) The method of claim 11 further comprising receiving the reply over the IP network and forwarding the response message content in a text message to the destination.

13. 	(Original) The method of claim 6 further comprising forwarding the response message content as a text message to the destination.

14.       (Currently amended)  A system for handling text messages, each text message having a source phone number, message content and destination phone number, the system comprising:
             a plurality of client establishments each having a client establishment phone number; 
             an intelligent interface including an intent classifier;
             a gateway in communication with a cellular network and the IP network, the gateway configured to convert cellular network communications to IP network communications and IP network communications to cellular network communications, said gateway further configured to intercept any text message sent over the cellular network that has one of the client establishment phone numbers as its destination phone number and to send the source phone number, message content and destination phone number in a request to the intelligent interface over the IP network; and
             wherein the intelligent interface is configured to receive the request over the IP network and to transmit to the gateway a reply over the IP network including the source phone number as a destination, the one of the client establishment phone numbers as a source and a response message content generated in response to the message content,
wherein a session between the source phone number and the one of the client establishment phone numbers includes a series of requests and replies, and wherein the intelligent interface further includes a third party application interface configured to communicate with the one of the client establishments responsive to the session.

15. (Original) The system of claim 14 wherein the gateway is further configured to extract the destination, the source and the response message content from the reply and send a text message with the extracted data to the source phone number.

16. (Canceled). 

17.       (Currently amended) The system of claim [[16]]14 wherein the intelligent interface further includes an ordering app that generates response message content including a web payment URI.
18. (Original) The system of claim 17 wherein the third party application interface is configured to send a paid order through the IP network to the one of the client establishments.

19. (Original) The system of claim 14, wherein the one of the client establishment phone numbers is a landline phone number.


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rasha S. AL-Aubaidi whose telephone number is (571) 272-7481.  The examiner can normally be reached on Monday-Friday from 8:30 am to 5:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ahmad Matar, can be reached on (571) 272-7488.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/RASHA S AL AUBAIDI/Primary Examiner, Art Unit 2652